Case: 11-41071     Document: 00511745719         Page: 1     Date Filed: 02/02/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 2, 2012

                                     No. 11-41071                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



SCOTT SHINE,

                                                  Plaintiff-Appellant
v.

CHRIS MARS,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             Division No. 5:10-CV-128


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff Scott Shine appeals the dismissal of his claims under 42 U.S.C.
§ 1983 for wrongful arrest against defendant Chris Mars. The dismissal followed
the district court’s decision that defendant Mars was entitled to qualified
immunity on a motion for summary judgment. We affirm.
        Plaintiff Shine was arrested for selling drugs on two dates, September 4,
2008 and October 28, 2008. The defendant, a Franklin County deputy, made the


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41071   Document: 00511745719     Page: 2   Date Filed: 02/02/2012



                                 No. 11-41071

arrest of plaintiff after obtaining a warrant from a judicial officer and after
plaintiff was indicted by a grand jury. These findings of probable cause insulate
Mars from any claim for false arrest, unless he made false statement in his
affidavit which was used to obtain the warrant. Taylor v. Greggs, 36 F.3d 453,
456-57 (5th Cir. 1994). The district court properly found that Shine failed to
identify any falsehood in Deputy Mars’ Affidavit. Neither did he identify any
false information that was presented to the grand jury. Plaintiff’s claim that he
was out of town on the days on which the alleged drug transactions took place
does not alter this analysis as Shine has not shown that Mars was aware of his
whereabouts at the relevant time.
      Accordingly, the district court did not err in granting Mars’ Motion for
Summary Judgment in the issue of qualified immunity.
AFFIRMED.




                                       2